Appeal by an employer and insurance *623carrier from a decision and award of disability compensation made to claimant by the Workmen’s Compensation Board. The findings that claimant’s disability was caused by tuberculosis which she contracted in the course of her employment by the employer-appellant, and that it arose out of that employment, are sustained by evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.